internal_revenue_service p o box cincinnati oh number release date date date legend x organization z sponsors n location department of the treasury employer_identification_number contact person - id number contact telephone number uil dear we have considered your request for advance approval of your loan and grant-making programs under sec_4945 g and of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a loan and grant-making program to cover the costs of tuition room and board for years at a qualified educational_institution loans will be short term less than year and low-interest x expects to award up to scholarships per year made payable to an accredited educational_institution the recipient will attend scholarships will be used for tuition fees extracurricular activities and or room and board x will publicize the program through leaders of youth groups of n in z the students are ideotified as exceptional individuals by a network of trusted members of the local church community in z once the student hhas been identified by a local youth leader the youth leader will contact the director of x for an application to apply the individual will complete an application form and provide all required information to the director of x the selection criteria will be a high school g p a b financial need c ambition and motivation towards future achievement and goals d desire to follow and grow in relationship with christ and e students who have at least one supportive adult in their life scholarships will be awarded by the scholarship committee composed exclusively of the directors of x to individuals selected from students of applicable qualification family members of the committee and substantial contributors are disqualified from receiving scholarship funds x will send the scholarship funds to the educational_institution all scholarship recipients must fulfill the following requirements a maintain a grade point average if the student's grade point average falls below the scholarship will be put on probation the committee is to investigate and document the reasons for the decrease in grade point average based on the findings it is up to the discretion of the committee as to whether the student will be granted renewal scholarship funding students must provide updated financial information including tax retum and other scholarship awards to renew the scholarship students must provide an interview or updated answers to essay questions to determine the students continued motivation toward achievement and goals to renew the scholarship an updated description of financial needs including registration statements invoices and bills is required to renew the scholarship ‘any indication of misuse of funds must be immediately investigated by the committee through inquiry and documentation renewal scholarships will not be granted until the committee has been satisfied as to the proper use of funds should the committee become convinced of a misuse of funds legal action may be taken to recover the misused funds default ona loan requires immediate investigation by the committee the committee may work out a mutually agreeable repayment plan with the recipient if a plan is not established the recipient will be disqualified from receiving any future scholarships or loans from x b d e f g ‘hh neither members of the committee nor substantial contributors may be in a position to receive a private benefit either directly or indirectly if certain candidates are selected over others x will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person and establish the amount and purpose of each grant x will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent fature diversions from occurring sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revrul_77_434 c b provides that long-term low interest loans by private_foundations for educational_purposes may be considered grants within the meaning of sec_4945 of the code based on the information submitted and assuming your scholarship and loan programs will be conducted as proposed with objectivity and nondiscrimination in awarding grants and loans we determined that your procedures in awarding scholarship grants and educational loans comply with the requirements of sec_4945 and sec_4945 of the code and that scholarships and loans granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to foundation managers ot members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants and loans which meet the requirements of sec_4945 and sec_4945 g of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant and loan programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are exeludable from the gross_income of recipients under sec_117 if the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the intemal revenue service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
